ORDER
This case came before the court for oral argument November 10,1992 pursuant to a notice which had directed the defendant to appear and show cause why his appeal should not be summarily denied and dismissed.
After hearing the arguments of counsel and examining the memoranda filed by the parties, we are of the opinion that cause has not been shown. The trial justice was correct in holding that there was no basis to reopen and modify a property settlement agreement merely because of a Superior Court judgment requiring payment of four promissory notes that had been in exis*1022tence and known to the defendant for many years prior to the property settlement agreement.
Consequently, the defendant’s appeal is denied and dismissed. The order of the Family Court declining to reopen and modify the property settlement agreement is affirmed.